Title: John Adams to Thomas Jefferson, 30 December 1818
From: Adams, John
To: Jefferson, Thomas


            
              Dear Sir
              Quincy Decr 30th 1818 6 oClock
            
            Late last night I received Your Report and your translation of Tracy, for both of which, tho’ I have read neither I thank you, but the full proof of your returning health has given me more Pleasure than both. I envy your Eyes and hands and Horse. Mine are too dim, too tremulous
            and my head is too dizzy for the Sovereign Doctor.
            All is now Still and tranquil. There is nothing to try Mens Souls nor to excite Men’s Souls but Agriculture. And I Say God Speed the  Plough and prosper Stone Wall.
            Had I your Eyes and Fingers, and 100 years to live I could write an 100. Volumes in folio but neither myself nor the World would be the wiser or the better for any thing that could be done by your assured Friend
            John Adams
          